PER CURIAM.
The supreme court recently quashed our 2004 opinion in this case and remanded the case for reconsideration in light of State v. Richardson, 915 So.2d 86 (Fla.2005).
This is an appeal of the summary denial of appellant’s motion to correct illegal sentence filed under Florida Rule of Criminal Procedure 3.800(a). Appellant entered pleas in two robbery cases. The trial court adjudicated appellant a habitual felony offender in each case. Appellant’s probation sentence in one case and community control sentence in the second case constitute “sentences” as contemplated by section 775.084(5), Florida Statutes (1999). See Richardson, 915 So.2d at 89. We therefore affirm the ruling of the circuit court.
GUNTHER, WARNER and GROSS, JJ., concur.